 

AFF|DAV|T OF SERV|CE THROUGH THE SECRETARY OF STATE

UN|TED STATES DlSTRlCT COURT Purchaselei!ed: Septernber 26, 2018
SOUTHERN DlSTRlCT OF NEW YORK index # 1-_13_@\,”03319_\/313

 

ADOLFO HUMBEF\’O ALMAZO 't/!DAL, lNDlVlDUALLYAND ON BEHALF OF OTHERES

 

 

siMiLARLY slTuATED P'a"““"
against
THE DRAFT HOUSE LLC (D/B/A THE DRAFT HOUSE), ET AL Defendant
STATE OF NEW YORK SS _
COUNTY OF ALBANY "
Feli)< Correa , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years', that on September 28, 2018 , at 3:45 PlVl , at the office of the

 

Secretary of State of the State of New York in the City of Albany, New Yorl< deponent served the annexed

Surnmons in a civil Action & Comp|aint
on

THE DRAFT HOUSE LLC , the

 

Defendant in this action, by delivering to and leaving With .

 

AUTHOR\ZED AGENT in the Office of the Secretary of State, of the State of New Yorl<, personally at the Office of
the Secretary of State of the State of New Yofk, 99 Washington Avenue, Albany, NY, g true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 4_0 do|!ars; That said service Was
made pursuant to Section 303 Limited Lialoility Comp_any Law. Deponent further says that deponent knew the
person so served as aforesaid to be the agent in the Offioe of the Secretary of State of the State of New Yorl<, duly

authorized to accept such service on behalf of said defendant

person served: Approx.Age: 55-60 Approx.Wt'. 13

 
 
  

  

 

Description oft l% Approx. l-lt: 5'3“
Color of ski . White l-iaircoior: Blaok Sex: Fema|e Ot‘he/r".,
Sworn to be re me on this //

C->/ scoTT sc ran § 0 ` .
NoTARY PueLcc, s§ATE EW vo Feli>< Correa
No. ms saoesas \ .
ouALsFieo lNALeANv court Atf"y'$ Flfe NO-
commission E)<PlREs Jui_v za, 2022 mvoice_ka Order # 81 812207

SEerco. INc.. P.O. Box 871. ALBANV. NY 12201

